   Case 1:20-cv-01291-GHW-OTW Document 40 Filed 07/21/21 Page 1 of 1




United States District Court
Southern District of New York                            1 :20-cv-01291-GHW-OTW
Chandra Campbell, individually and on
bchal f of alJ others similarly situated,
                                Plaintiff,

                  - against -                              Stipulation of Dismissal

Whole Foods Market Group, Inc.,
                                Defendant

       Plaintiff and defendant stipulate that this action is voluntarily dismissed with prejudice,

without costs. Fed. R. Civ. P. 41(a)(l)(A)(ii).

Dated: July 21, 2021

                                                       Blaxter Blackman


Spencer Sheehan                                          vid P Adams
60 Cuttennill Rd Ste 409                               601 California Street, Suite 1505
Great Neck NY 11021                                    San Francisco, CA 94108
Tel: (516) 268-7080                                    Tel: (415) 500-7700
spencer@spencersheehan.com                             dadams@bl�xterlaw.com

Attomeysfor Plaintiff                                  Attorneys for Defendant
